PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Alsheghi, Ahmad Abo
Application No. 16/581,805
Filed: 25 Sep 2019
For: CLICK SERVICE


:
:
:
:	DECISION ON PETITION
:



This is a decision on the petition under 37 CFR 1.181, filed October 14, 2020, requesting withdrawal of the holding of abandonment in the above-identified application. 

The petition under 37 CFR 1.181 to withdraw the holding of abandonment is GRANTED.

This Office considered this application abandoned on December 10, 2019 for failure to timely file a reply to the Notice to File Missing Parts of Nonprovisional Application (“Notice”), mailed October 9, 2019, which set a two month period for response with extensions of time available pursuant to 37 CFR 1.136(a). A Notice of Abandonment was mailed on September 22, 2020.

Petitioner requests withdrawal of the holding of abandonment due to non-receipt of the October 9, 2019 Notice. 

A review of the application file reveals a major irregularity in the mailing of the October 9, 2019 Notice. It was returned to the Office, not once, but thrice due to the Office’s data entry error with respect to the correspondence address. The correspondence address entered was not the address listed in the Utility Patent Application Transmittal and the Application Data Sheet, both filed September 25, 2019.  The October 9, 2019 Notice was clearly not received at the specified correspondence address.

Therefore, the petition under 37 CFR 1.181 is granted and the holding of abandonment is withdrawn. No petition fee has been or will be charged in connection with this matter.

After the mailing of this decision, the application will be referred to the Office of Patent Application Processing for re-mailing the October 9, 2019 Notice to File Missing Parts of Nonprovisional Application and the October 9, 2019 filing receipt. The period to respond to the aforementioned Notice will run from the date the Notice is re-mailed.





/SHIRENE W BRANTLEY/Attorney Advisor, OPET